DUFOUR, J.
Plaintiff sues to recover of defendant *119$523.23 made up of items of $210, money loaned, $18.23 merchandise bought and $275, salaiy as bar-keeper.
January 10, 1911
Shortly after filing an answer denying all liability, the defendant died and the suit went against his widow and minor heirs.
The plaintiff’s claims are testified to by him and, in part, by a friend of his.
The testimony of the widow is that her husband was •under no necessity to borrow money, as he had ample means and owed no debts and that'Pegot rendered no service at all to her husband, devoting most of his time to card playing and attending the races,
Cassanova, driver of a beer delivery wagon, who daily called at the bar-room, says that he never saw Pegot working there, Mrs, Vasseur says that Pegot called on Jier to try and influence her testimony.
The judge in his reasons for judgment pointedly says:
“I saw and heard the parties and have studied the evidence and my judgment is for defendant.”
He also expressed doubts as to whether the plaintiff liad loaned as much as $500 without taking a note or voucher of some description.
As a further conclusion of fact, he found that, although 3io plea of compensation ox reconvention was made, evidence received without objection showed that plaintiff ‘owed more to defendant for the board of his son and himself than the amount herein claimed of defendant.
In a case of conflicting evidence, and credibility the "finding of the judge a qua will not be disturbed.
Judgment affimed.